 


113 HRES 300 EH: Providing for consideration of the bill (H.R. 2668) to delay the application of the individual health insurance mandate; and providing for consideration of the bill (H.R. 2667) to delay the application of the employer health insurance mandate, and for other purposes.
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 300 
In the House of Representatives, U. S.,

July 17, 2013
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2668) to delay the application of the individual health insurance mandate; and providing for consideration of the bill (H.R. 2667) to delay the application of the employer health insurance mandate, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2668) to delay the application of the individual health insurance mandate. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2667) to delay the application of the employer health insurance mandate, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
3.
(a)In the engrossment of H.R. 2668, the Clerk shall— 
(1)add the text of H.R. 2667, as passed by the House, as new matter at the end of H.R. 2668; 
(2)conform the title of H.R. 2668 to reflect the addition of the text of H.R. 2667, as passed by the House, to the engrossment; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform cross-references and provisions for short titles within the engrossment. 
(b)Upon the addition of the text of H.R. 2667, as passed by the House, to the engrossment of H.R. 2668, H.R. 2667 shall be laid on the table. 
 
Karen L. Haas,Clerk.
